Citation Nr: 9904424	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-30 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
anterior cruciate ligament deficiency, medial meniscal tear 
(repaired), chondromalacia, with early degenerative changes, 
right knee.

2.  Entitlement to a compensable evaluation for right 
shoulder, history of dislocation.  

3.  Entitlement to service connection for a history of a cut 
to the right eye.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a left wrist 
disorder, status post fracture.

6.  Entitlement to service connection for ganglion cyst, left 
wrist.

7.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from April 1983 to November 1994.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1995.  In that rating decision, in pertinent part, the RO 
granted service connection for right knee disability and 
assigned a 10 percent evaluation for that disability, granted 
service connection for right shoulder, history of 
dislocation, and assigned a noncompensable evaluation.  The 
RO denied claims of entitlement to service connection for a 
history of a cut to the right eye, for a left knee disorder, 
for status post fracture of the left wrist, for low back 
pain, and for a ganglion cyst, left wrist.

The veteran's claim of entitlement to service connection for 
low back pain, and a claim for a compensable evaluation for 
right shoulder, history of dislocation, are addressed in the 
remand appended to this decision.




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his right knee disability is more 
severely disabling than the current evaluation reflects.  The 
veteran contends that the residuals of a left wrist fracture 
of the left wrist were aggravated in service.  The veteran 
contends that he incurred a cut of the right eye, a left knee 
disorder, and a left wrist ganglion cyst in service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants a 20 
percent evaluation, but no more, for a right knee disability.  
The Board further finds that the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
a left knee disorder, for a ganglion cyst, left wrist.  The 
Board further finds that the veteran has not submitted a 
well-grounded claim that a left wrist disorder, status post 
fracture, or a history of a cut to the right eye, was 
aggravated in service.  


FINDINGS OF FACT

1.  The veteran's right knee disability, status post surgical 
procedures, is manifested by complaints of pain, 
noncompensable limitation of motion, moderately severe 
crepitus, and early degenerative changes on radiologic 
examination, but is not manifested by anterior-posterior or 
lateromedial instability.

2.  There is no current medical evidence of aggravation of a 
cut to the right eye.


3.  There is no medical diagnosis of a current left knee 
disorder.

4.  A fracture of the left wrist incurred prior to service 
was not aggravated in service.

5.  There is no current medical evidence or diagnosis of a 
ganglion cyst, left wrist.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for anterior 
cruciate ligament deficiency, medial meniscal tear 
(repaired), chondromalacia, with early degenerative changes, 
right knee, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5010, 5257 (1995).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a left knee disorder or 
for a ganglion cyst, left wrist.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a cut to 
the right eye or a left wrist disorder, status post fracture, 
were aggravated in service.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

A claimant for veterans' benefits has the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim has been defined 
by the United States Court of Veterans Appeals (Court) as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990).  The duty to assist the veteran with the 
development of the facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), evidence that a disease or 
injury was incurred or aggravated in service (lay or medical 
evidence), and evidence of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
With regard to increased rating claims, an assertion of an 
increase in severity is sufficient in itself to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998). 

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306 (1998).

Increased Ratings Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

1.  Claim for Increased Evaluation for Right Knee Disability

The veteran's service medical records reflect that he 
incurred right knee injuries in 1989, and underwent right 
anterior cruciate ligament reconstruction, with partial 
medial meniscectomy, in 1991.  In August 1993, the veteran 
underwent anterior cruciate ligament revision and partial 
medial meniscectomy.  Clinical records dated from January 
1994 through July 1994 reflect continued complaints of medial 
knee pain, complaints of clicking and giving way, some 
effusion but no instability.  

The report of a Medical Board, signed in August 1994, 
reflects that the veteran had anterior cruciate ligament 
deficiency, right knee, medial meniscal tear, and 
chondromalacia of the tibial plateaus.  

On VA examination conducted in July 1996, the veteran 
complained of constant right knee pain, with swelling and 
occasional stiffness.  There was moderately severe crepitus, 
but no effusion or heat.  However, there was a "tiny" 
amount of effusion on radiologic examination.  There was no 
anterior-posterior (AP) or lateromedial instability.  The 
examiner concluded that the veteran had an old injury of the 
right knee with surgical correction, degenerative arthritis, 
and a history of chondromalacia.  

By a rating decision issued in October 1995, service 
connection was granted for anterior cruciate ligament 
deficiency, medial meniscal tear (repaired), and 
chondromalacia, with early degenerative changes.  This 
disability is currently evaluated as 10 percent disabling, by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  

Under Diagnostic Code 5257, recurrent subluxation, lateral 
instability, or other impairment of a knee, warrants a 10 
percent evaluation where the disability is slight, a 20 
percent evaluation for moderate disability, and a 30 percent 
evaluation for severe disability.  In this case, there is no 
current objective evidence of recurrent subluxation or of 
lateral instability, although it is clear that the veteran 
has some impairment of the knee.  The Board notes that the 
veteran has undergone partial removal of the semilunar 
cartilage, and that symptomatic removal of semilunar 
cartilage warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1998).

Under Diagnostic Code 5010, using the criteria of Diagnostic 
Code 5003, arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If there is no compensable limitation of motion, a 
10 percent evaluation is warranted for each major joint or 
group of minor joints affected.  In this case the veteran 
clearly has substantiated degenerative changes of the right 
knee, although the current limitation of motion, from 0 
degrees of extension to 120 degrees of flexion on VA 
examination conducted in July 1996, is noncompensable.  The 
evidence warrants a 10 percent evaluation under Diagnostic 
Code 5010.  

Thus, the Board finds that, given that the October 1995 
rating decision specifies that the veteran's right knee 
disability is evaluated by analogy under both 5010 and 5272, 
the Board finds that a 20 percent evaluation is warranted 
under the two combined diagnostic codes.  The Board further 
finds that an evaluation in excess of 20 percent is not 
currently warranted, in the absence of current evidence of 
instability, locking, or other moderate or serious impairment 
of the knee.  The Board notes in particular that the veteran 
does not require a brace on the right knee and is able to 
walk without any assistive devices such as a cane, although 
he was, according to a May 1995 VA outpatient treatment note, 
provided with a right knee brace for sports.  The Board finds 
that the overall picture is one of moderate right knee 
disability, considering symptoms of pain and functional 
limitation, including limitation of motion under Diagnostic 
Code 5010 in combination with other symptoms of right knee 
disability rated by analogy to Diagnostic Code 5257.  

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent based on complaints 
of pain or functional limitation.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
finds that the 20 percent evaluation currently assigned by 
analogy to Diagnostic Codes 5010 and 5257 specifically 
encompasses functional limitations and pain.  See Johnson v. 
Brown, 9 Vet.App. 7 (1996); Hicks v. Brown, 8 Vet.App. 417, 
420-21 (1995).  

There is no evidence to warrant a disability evaluation in 
excess of 20 percent under any other diagnostic code 
applicable to the knee.  The evidence to warrant an 
evaluation in excess of 20 percent is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a higher evaluation.

2.  Service Connection Claims for Cut by Right Eye or for 
Left Wrist Disorder

The history completed by the veteran for enlistment 
examination, in April 1983, reflects that he had sustained a 
cut by the right eye and that he had broken bones prior to 
service.  A scar by the right eye was noted on examination.  

Service medical records reflect that the veteran complained 
of left wrist pain in January 1985.  He gave a history of 
left wrist fracture "2 years ago," a time slightly prior to 
service entrance.  He denied recent trauma.  There was 
tenderness over the mid-portion of the left wrist.  Left 
wrist strain was diagnosed.  A volar splint was applied.  
Radiologic examination disclosed a normal left wrist, except 
for a slight density near the distal end of the ulna.  The 
veteran again complained of left wrist pain in November 1986.  
There was a small nodule palpable over the left wrist in 
flexion.  On specialty consultation in January 1987, it was 
concluded that the veteran had a probable ganglion cyst, not 
demonstrated during examination.  Service medical records are 
thereafter negative for any complaints of left wrist pain.  

Periodic examinations conducted in November 1987 and December 
1992 are negative for complaints for diagnoses related to a 
left wrist disorder or complaints related to a cut by the 
right eye.  No complaint, finding, treatment, or diagnosis 
related to a left wrist disorder or to a cut by the right eye 
are noted in the report of examination conducted in July 1994 
for purposes of Medical Board evaluation.  The veteran 
submitted a response to that report in August 1994.  His 
submission is silent as to any additional information or 
complaints related to a left wrist disorder or to a cut by 
the right eye.  

At a personal hearing conducted in February 1996, the 
veteran's representative stated the veteran would withdraw 
the claim of entitlement to service connection for a fracture 
of the left wrist.  However, the veteran made no affirmative 
response to that statement, and did not thereafter submit a 
written withdrawal of the issue.  Therefore the Board has 
addressed this claim.  The veteran testified that he had 
broken his left wrist prior to service.  He testified that he 
had functional impairment of the left wrist, but attributed 
that impairment to a cyst near the thumb on the top of the 
hand.  

As to the claim for a cut by the right eye, the veteran's 
representative indicted that the veteran desired to claim 
service connection for an eye condition, not for a cut by the 
right eye.  The file reflects that the veteran later filed a 
claim for service connection for an eye condition, but he did 
not submit a written withdrawal of the issue.  Therefore the 
Board has addressed this claim.  

On VA examination conducted in July 1996, the examiner 
reported that examination of the left wrist was entirely 
normal.  The only diagnosis related to the left wrist was 
"possible ganglion."  As to a cut near the right eye, the 
veteran did not state any complaints and the examiner made no 
findings.  

The veteran's service medical records establish that the 
veteran sustained a cut near the right eye and a fracture of 
the left wrist prior to service.  The veteran sought 
treatment for a left wrist strain in service, but that 
complaint was acute and transitory.  There is no medical 
evidence that the veteran has disability due to a cut near 
the right eye or due to a fracture of the left wrist 
sustained prior to service.  

Without evidence of present symptomatology or disability due 
to the disorder which pre-existed service, no plausible claim 
for service connection on the basis of aggravation of those 
disorders in service can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Where there is no current disability, there is 
nothing for which to grant service connection.  Brammer, 3 
Vet. App. at 225. 

Nonetheless, under 38 U.S.C.A. § 5103(a), VA has a duty to 
advise the claimant of the evidence necessary to complete his 
application.   See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In its January 1996 statement of the case, the RO notified 
the veteran that there was no evidence of aggravation of the 
cut near the right eye or of a left wrist disorder.  The 
veteran has not identified any additional records which might 
be relevant to the claims.

In the absence of medical evidence of any current disability 
due to the claimed disorders, the appeal for service 
connection for a cut near the right eye and for a left wrist 
disorder must be denied.   

3.  Claims for Service Connection for Left Knee Disorder and 
for Ganglion Cyst

The veteran's service medical records, periodic examinations 
conducted in November 1987 and December 1992, and the report 
of Medical Board evaluation conducted in July 1994 are 
negative for complaints, treatment, or diagnosis of a left 
knee disorder.  

Service medical records reflect that the veteran complained 
of left wrist pain in November 1986.  There was a small 
nodule palpable over the left wrist in flexion.  On specialty 
consultation in January 1987, it was concluded that the 
veteran had a probable ganglion cyst, not demonstrated during 
examination.  The veteran was advised to return for treatment 
when the cyst got larger.  Service medical records are 
thereafter negative for any complaints of left wrist pain or 
a ganglion cyst of the left wrist.  

At a personal hearing conducted in February 1996, the veteran 
made no specific contentions as to current disability due to 
left knee pain.  As to a ganglion on his left wrist, he 
testified that the area will "bubble up about an inch" at 
times.  He testified that he had not sought post-service 
medical treatment for the cyst because he had had no problems 
with it "this year."

On VA examination conducted in July 1996, the veteran did not 
describe specific complaints related to the left knee, other 
than pain.  Examination of the left knee was "entirely 
unremarkable."  The veteran complained of a 2-centimeter 
elevated cyst on the dorsum of the hand, which was 
intermittent and appeared primarily in cold weather.  
Examination of the left wrist was "entirely normal."  The 
examiner concluded that the veteran had "pain in the left 
knee, no cause found."  The examiner also concluded that the 
veteran had a possible ganglion cyst of the left wrist.

As noted above, evidence of current disability, evidence that 
a disease or injury was incurred or aggravated in service, 
and evidence of a nexus between the in-service injury or 
disease and the current disability is required in order to 
establish a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).  As to the left knee disorder, 
there is no medical evidence that it was present in service.  
While there is evidence that the veteran currently has knee 
pain, the examiner noted that the cause was not found.  

Since the cause of the knee pain is not known, it would not 
be reasonable for the Board to find that the current left 
knee pain is etiologically related to service or to any 
incident of service.  In the absence of evidence of service 
incurrence of a left knee disorder, and absence of a nexus 
between current knee pain and service, the claim is not well-
grounded and must be denied.  The veteran was informed of the 
reasons that the claim was not well-grounded by an SOC issued 
in January 1996.   

As to the claim for a ganglion of the left wrist, there is no 
evidence of current disability due to that ganglion.  The 
veteran himself testified that he had not sought post-service 
treatment for a ganglion cyst of the left wrist, and 
indicated in February 1996 that he had had no trouble with it 
in the past year.  The VA examiner concluded that it was 
possible that the veteran had a ganglion of the left wrist, 
but the ganglion was not symptomatic or observable at the 
time of VA examination.  The Board concludes that there is no 
current medical evidence of disability due to a ganglion cyst 
of the left wrist.  Where there is no current disability, 
there is nothing for which to grant service connection.  
Brammer, 3 Vet. App. at 225.  The veteran has been so 
notified, and has been advised of the evidence required for a 
well-grounded claim, but no additional evidence has been 
identified.  

The appeals for service connection for a left knee disorder 
and for a ganglion of the left wrist are not well-grounded, 
and must be denied.


ORDER

A 20 percent evaluation is granted for anterior cruciate 
ligament deficiency, medial meniscal tear (repaired), and 
chondromalacia, with early degenerative changes, right knee, 
subject to the laws and regulations roving effective dates of 
awards.

Claims for service connection for a history of a cut to the 
right eye, for a left knee disorder, for a left wrist 
disorder, status post fracture, and for a ganglion cyst, left 
wrist, are denied.  


REMAND

The veteran's service medical records reflect that 
instability of the right shoulder, improved, with residual 
pain, was diagnosed on Medical Board evaluation in July 1994.  
The Board notes that the July 1996 VA examination does not 
reflect testing of instability of the right shoulder, nor 
does it reflect evaluation as to the presence or absence of 
pain.  Further development of the medical evidence is 
required.  See C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The veteran complained of back pain in service.  A Medical 
Board evaluation conducted in July 1994 assigned a diagnosis 
of chronic low back pain syndrome, not existing prior to 
service (DNE PTE).  The veteran has testified that he uses a 
backboard for sleeping and that he has had back pain since 
service.  VA examination in July 1996 resulted in a diagnosis 
of pain in the lumbar spine, cause not found.  Given the 
diagnosis in service, the Board finds that further factual 
development, including further examination, is required to 
determine whether the veteran has a current low back 
disorder, and, if so, whether it is related to service.  

At a personal hearing conducted in February 1996, the veteran 
testified that he had received post-service treatment for 
back pain, including VA treatment, possibly by a "Dr. 
Resnick."  VA treatment records from May 1995 to September 
1995 associated with the record do not reflect the VA 
treatment the veteran described.  The Board is of the opinion 
that the RO should attempt to obtain additional medical 
records.  

Accordingly, the Board REMANDS the case to the RO for the 
following action:

1.  The veteran should be offered the 
opportunity to identify any records, VA 
or private, which might be relevant to 
the claims for service connection for a 
low back disorder or right shoulder 
disability.  The RO should obtain the 
veteran's VA treatment records from 
September 1995 to the present.  

2.  The veteran should be afforded VA 
neurologic and orthopedic examinations of 
the back.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand 
and any records obtained in connection 
with the instructions herein, must be 
made available to the examiners for 
review.  If a current back disorder is 
present, each examiner is asked to 
provide an opinion as to the 
relationship, if any, between the current 
back disorder and the complaints of back 
pain noted in service.   

3.  The veteran should also be afforded 
VA examination of the right shoulder.  
All indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand and any records 
obtained in connection with the 
instructions herein, must be made 
available for review.  The examiner is 
asked to make specific findings as to 
stability or instability of the right 
shoulder, and comment on the extent of 
any limitation of motion, pain on motion, 
weakness, fatigability, incoordination or 
impairment of movement, if any.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disorder and 
for compensable evaluation for right 
shoulder disability.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to obtain additional factual development. The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claim.  No action is required of the veteran until 
notified.  He is free to submit additional evidence pertinent 
to the claims.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 4 -


